OPINION — AG — WHERE THE PERSON WHO WAS ELECTED AS TOWN TREASURER OF AN INCORPORATED TOWN FOR THE TERM BEGINNING ON THE FIRST MONDAY IN MAY, 1947, DULY QUALIFIED FOR SUCH OFFICE BY FILING THE OATHS REQUIRED BY LAW AND AN OFFICIAL BOND AS REQUIRED OR PROVIDED BY LAW, AND, BECAUSE NO ONE EVER FILED FOR SUCH OFFICE IN THE MEANTIME, HAS CONTINUED TO ACT AS TOWN TREASURER OF SUCH TOWN, SUCH PERSON IS THE DULY ELECTED, QUALIFIED AND ACTING TOWN TREASURER OF SUCH TOWN, AND THE COUNTY CLERK AND COUNTY TREASURER OF THE COUNTY IN WHICH THE TOWN IS LOCATED WOULD NOT BE AUTHORIZED TO WITHHOLD ANY MONEYS PAYABLE TO THE TOWN TREASURER OF SUCH TOWN MERELY BECAUSE SUCH PERSON HAS NOT FILED A NEW BOND SPECIFICALLY COVERING THE TERM OF OFFICE WHICH ORDINARILY WOULD HAVE BEGUN ON THE FIRST MONDAY IN MAY, 1953. (MUNICIPALITY, SURETY BOND, TERMS OF OFFICE) CITE: 11 O.S. 23 [11-23](C), 19 O.S. 131 [19-131], ARTICLE XXIII, SECTION 10 (JAMES C. HARKIN)